October 31, 2008


Mr. Robert S. Bennett
The Bennett Law Firm, P.C.
515 Louisiana, Suite 200
Houston, TX 77002
Mr. Stephen T. Leas
Law Office of Stephen T. Leas
P.O. Box 2257
McAllen, TX 78502-2257

RE:   Case Number:  08-0642
      Court of Appeals Number:  13-06-00469-CV
      Trial Court Number:  CL-04-546-D

Style:      ROBERT S. BENNETT, INDIVIDUALLY, AND THE BENNETT LAW FIRM, P.C.
      v.
      STEPHEN T. LEAS

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Arturo Guajardo|
|   |Jr.                |
|   |Ms. Dorian E.      |
|   |Ramirez            |